
	
		II
		110th CONGRESS
		2d Session
		S. 2674
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2008
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend titles 10 and 38, United States Code, to improve
		  and enhance procedures for the retirement of members of the Armed Forces for
		  disability and to improve and enhance authorities for the rating and
		  compensation of service-connected disabilities in veterans, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the America's Wounded Warriors
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Retirement of Members of the Armed Forces for Disability
				
					Sec. 101. Retirement for disability of members of the Armed
				Forces after implementation of enhanced Department of Veterans Affairs
				disability compensation system.
					Sec. 102. Continuation of respite care and aid and other
				extended care benefits for members of the uniformed services who incur a
				serious injury or illness on active duty.
					Sec. 103. Eligibility for medical and dental care of members of
				the Armed Forces retired after implementation of enhanced Department of
				Veterans Affairs disability compensation system.
					TITLE II—Compensation of Veterans for Service-Connected
				Disability
					Sec. 201. Study on veterans disability
				compensation.
					Sec. 202. Study on veterans transition benefits.
					Sec. 203. Study on measures to assist and encourage veterans in
				the completion of their vocational rehabilitation plans.
					Sec. 204. Proposal on veterans disability compensation and
				veterans transition benefits.
					Sec. 205. Congressional consideration of proposal.
					Sec. 206. Effective date of implementation of enhanced
				Department of Veterans Affairs disability compensation system.
					Sec. 207. Enhanced Department of Veterans Affairs disability
				compensation system.
					Sec. 208. Supplemental survivor benefit for survivors of
				veterans retired for disability after implementation of enhanced Department of
				Veterans Affairs disability compensation system.
				
			IRetirement of
			 Members of the Armed Forces for Disability 
			101.Retirement for
			 disability of members of the Armed Forces after implementation of enhanced
			 Department of Veterans Affairs disability compensation system
				(a)In
			 generalChapter 61 of title 10, United States Code, is
			 amended—
					(1)by inserting
			 before section 1201 the following:
						
							IRetirement or
				Separation Before Implementation of Enhanced Department of Veterans Affairs
				Disability Compensation System
								1200.Applicability
				of subchapter: members retired or separated before implementation of enhanced
				Department of Veterans Affairs disability compensation system; certain members
				on temporary disability retired list as of implementation of enhanced
				Department of Veterans Affairs disability compensation system
									(a)In
				generalExcept as provided in
				subsection (b), this subchapter applies to the retirement or separation for
				disability of members as follows:
										(1)Members who are eligible for retirement for
				disability or separation for disability before the effective date of the
				implementation of the enhanced Department of Veterans Affairs disability
				compensation system under chapter 12 of title 38 (as determined in accordance
				with section 206 of the America's Wounded Warriors Act).
										(2)Members on the
				temporary disability retired list as of the effective date of the
				implementation of the enhanced Department of Veterans Affairs disability
				compensation system who—
											(A)are eligible for
				retirement under the provisions of subchapter II in accordance with section
				1206c of this title; but
											(B)do not elect to
				retire under the provisions of subchapter II as otherwise provided in section
				1206c of this title.
											(b)Inapplicability
				to certain membersFor
				provisions relating to the applicability of subchapter II to the retirement for
				disability of certain members otherwise covered by this subchapter under
				subsection (a)(1), see section 1206b of this
				title.
									;
					(2)by transferring
			 section 1206a to appear after section 1207a and redesignating such section, as
			 so transferred, as section 1207b; and
					(3)by inserting
			 after section 1206 the following:
						
							IIRetirement After
				Implementation of Enhanced Department of Veterans Affairs Disability
				Compensation System
								1206a.Applicability
				of subchapter: members retired on or after implementation of enhanced
				Department of Veterans Affairs disability compensation system
									(a)In
				generalThis subchapter applies to the retirement of members for
				disability (including the placement of members on the temporary disability
				retired list in accordance with section 1206e of this title) on or after the
				effective date of the implementation of the enhanced Department of Veterans
				Affairs disability compensation system (as determined in accordance with
				section 206 of the America's Wounded Warriors Act).
									(b)Exclusive
				applicationMembers eligible for retirement under this subchapter
				by reason of this section are not eligible for retirement or separation under
				subchapter I.
									1206b.Applicability
				of subchapter: certain members retired on or after October 7, 2001, but before
				implementation of enhanced Department of Veterans Affairs disability
				compensation system
									(a)Election of
				applicability(1)During such period as
				the Secretary of Defense shall prescribe for purposes of this section, a former
				member described in subsection (b) may elect to retire under this subchapter in
				lieu of retirement under the provisions of this chapter as in effect on the day
				before the effective date of the implementation of the enhanced Department of
				Veterans Affairs disability compensation system (as determined in accordance
				with section 206 of the America's Wounded Warriors Act).
										(2)Each election under this subsection
				shall be executed in such form and manner as the Secretary of Defense shall
				prescribe for purposes of this section.
										(3)Any election made under this
				subsection is irrevocable.
										(b)Covered former
				membersA former member described in this subsection is any
				former member who, during the period beginning on October 7, 2001, and ending
				on the day before the effective date of the implementation of the enhanced
				Department of Veterans Affairs disability compensation system, is retired under
				the provisions of this chapter as in effect before the effective date of the
				implementation of the enhanced Department of Veterans Affairs disability
				compensation system.
									(c)Treatment of
				former members making elections(1)Effective as of the
				date of the correction of the military records of such former member under
				subsection (d), each former member who makes an election under subsection (a)
				shall be deemed to have been retired under this subchapter, with retired pay
				computed under section 1401 of this title (as in effect after the effective
				date of the implementation of the enhanced Department of Veterans Affairs
				disability compensation system), rather than to have been retired under the
				provisions of this chapter as in effect before the effective date of the
				implementation of the enhanced Department of Veterans Affairs disability
				compensation system.
										(2)No benefits are available to a former
				member under this subchapter for any period before the correction of the
				military records of the former member under subsection (d).
										(3)The Secretary of Defense may not
				recoup or collect from any former member who is retired under this subchapter
				pursuant to an election under subsection (a) any amount of retired pay paid to
				the former member under this chapter before the date of the effective date of
				the correction of the military records of the former member under subsection
				(d).
										(d)Correction of
				military recordsThe Secretary concerned shall correct the
				military records of each former member making an election under subsection (a)
				to reflect that the former member is retired under the provisions of this
				subchapter rather than retired under the provisions of this chapter as in
				effect before the effective date of the implementation of the enhanced
				Department of Veterans Affairs disability compensation system.
									1206c.Applicability
				of subchapter: members on temporary disability retired list as of
				implementation of enhanced Department of Veterans Affairs disability
				compensation system
									(a)Election of
				applicability(1)A member described in
				subsection (b) may elect to retire under this subchapter in lieu of retirement
				under the provisions of subchapter I.
										(2)Each election under this subsection
				shall be executed in such form and manner as the Secretary of Defense shall
				prescribe for purposes of this section.
										(3)Any election made under this
				subsection is irrevocable.
										(b)Covered
				membersA member described in this subsection is any
				member—
										(1)whose name is on
				the temporary disability retired list as of the effective date of the
				implementation of the enhanced Department of Veterans Affairs disability
				compensation system (as determined in accordance with section 206 of the
				America's Wounded Warriors Act); and
										(2)(A)whose disability
				qualifying the member for placement on the temporary disability retired list is
				determined after such effective date by the Secretary concerned, based on
				accepted medical principles, to be of a permanent nature and stable; or
											(B)whose disability is considered after
				such effective date by the Secretary concerned to be of a permanent nature and
				stable after five years of the placement of the member's name on the temporary
				disability retired list in accordance with section 1210(b) of this
				title.
											(c)Timing of
				electionA member eligible to make an election under subsection
				(a) by reason of a determination under subparagraph (A) or (B) of subsection
				(b)(2) shall make such election, if at all, during such period after the date
				of the determination as the Secretary of Defense shall prescribe for purposes
				of this section.
									(d)Treatment of
				members making elections(1)Effective as of the
				date of such election, each member who makes an election under subsection (a)
				shall be retired under this subchapter, with retired pay computed under section
				1401 of this title (as in effect after the effective date of the implementation
				of the enhanced Department of Veterans Affairs disability compensation
				system).
										(2)No benefits are available to a member
				under this subchapter for any period before the election of the member under
				subsection (a).
										(3)The Secretary of Defense may not
				recoup or collect from any member who is retired under this subchapter pursuant
				to an election under subsection (a) any amount of retired pay paid to the
				member under this chapter before the date of the election of the member under
				subsection (a).
										1206d.Retirement
									(a)In
				generalUpon a determination by the Secretary concerned that a
				member covered by this subchapter under section 1206a of this title is unfit to
				perform the duties of the member's office, grade, rank, or rating because of
				physical disability, the Secretary may, consistent with regulations prescribed
				by the Secretary of Defense for purposes of this subchapter, retire the member,
				with retired pay computed under section 1401 of this title (as in effect after
				the effective date of the implementation of the enhanced Department of Veterans
				Affairs disability compensation system), if the Secretary concerned also makes
				the determinations specified in subsection (b) with respect to the
				member.
									(b)DeterminationsThe
				determinations specified in this subsection with respect to a member are
				determinations by the Secretary concerned as follows:
										(1)That the
				disability of the member, based upon accepted medical principles—
											(A)is of a permanent
				nature; or
											(B)is of uncertain
				permanency, such that a temporary disability retirement under section 1206e of
				this title is appropriate.
											(2)That the injury,
				illness, or disease rendering the member unfit was incurred or aggravated in
				the line of duty—
											(A)while the member
				was entitled to basic pay under section 204 of title 37 or compensation under
				section 206 of that title;
											(B)while performing
				active duty but not entitled to basic pay under section 204 of title 37 or
				inactive-duty training; or
											(C)while engaged in
				an activity covered by section 1201(c)(3), 1204(2)(B), or 1204(2)(C) of this
				title.
											(3)That the injury,
				illness, or disease was not—
											(A)the result of the
				member's intentional misconduct or willful neglect; or
											(B)incurred during a
				period of unauthorized absence.
											1206e.Temporary
				disability retired list
									(a)In
				generalSubject to the provisions of this section, a member
				covered by section 1206d(b) of this title who is described by paragraph (1)(B)
				of such section shall have such member's name placed on the temporary
				disability retired list, with retired pay computed under section 1401 of this
				title (as in effect after the effective date of the implementation of the
				enhanced Department of Veterans Affairs disability compensation system (as
				determined in accordance with section 206 of the America's Wounded Warriors
				Act)).
									(b)Administration(1)Subsection (a) shall be
				administered in accordance with such regulations as the Secretary of Defense
				shall prescribe for purposes of this section.
										(2)(A)Except as provided in
				subparagraph (B), the regulations prescribed under this subsection shall
				provide for the applicability of the provisions of sections 1210 and 1211 of
				this title to a member whose name is placed on the temporary disability retired
				list under this section.
											(B)The provisions of subsections (c),
				(d), and (e) of section 1210 of this title shall not apply to a member whose
				name is placed on the temporary disability retired list under this
				section.
											(3)(A)The regulations shall
				provide for appropriate mechanisms, applicable uniformly across the military
				departments, for an annual review by the military departments of determinations
				to place members' names on the temporary disability retired list under this
				section in order to ensure the accuracy and consistency of such determinations
				by the military departments.
											(B)The Secretary of Defense shall submit
				to the Committees on Armed Services of the Senate and the House of
				Representatives each year a report on the results of the reviews conducted by
				the military departments under subparagraph (A) during the preceding
				year.
											(c)RetirementIf,
				as a result of a periodic examination under section 1210(a) of this title or
				upon a final determination under section 1210(b) of this title, it is
				determined that a member's physical disability is of a permanent nature, the
				member's name shall be removed from the temporary disability retired list, and
				the member shall be retired under section 1206d of this title.
									1206f.Treatment of
				retired pay
									(a)In
				generalExcept as provided in subsection (b), retired pay
				authorized by this subchapter shall be treated as retired pay for all purposes
				under this title.
									(b)Treatment for
				eligibility for medical and dental care(1)Subject to paragraph
				(2), for purposes of eligibility for medical and dental care under chapter 55
				of this title, retired pay authorized a member by this subchapter shall be
				treated as retired pay only in accordance with provisions of law enacted by
				Congress after receipt by Congress of the report of the Secretary of Defense on
				eligibility of members retired under this subchapter for medical and dental
				care, as submitted pursuant to section 103 of the America's Wounded Warriors
				Act.
										(2)In the event no provisions of law
				have been enacted by Congress as described by paragraph (1) to specify the
				category or categories of members of the armed forces retired under this
				subchapter who are to be eligible for medical and dental care under chapter 55
				of this title as of the effective date of the implementation of the enhanced
				Department of Veterans Affairs disability compensation system (as determined in
				accordance with section 206 of the America's Wounded Warriors Act), the
				category or categories of members who are to be so eligible for such medical
				and dental care after that date shall be such category or categories of members
				as the Secretary of Defense considers appropriate in regulations prescribed for
				purposes of this subsection.
										(c)No offset under
				duplication of benefitsRetired pay authorized by this subchapter
				is not subject to the prohibitions against duplication of benefits under
				sections 5304 and 5305 of title 38.
									(d)Ineligibility
				for combat-related special compensationA member retired under
				this subchapter is not eligible for combat-related special compensation under
				section 1413a of this title.
									1206g.Determinations
				of unfitness
									(a)In
				generalIn this subchapter, a finding of unfitness for duty with
				respect to a member shall be based on determinations by the Secretary concerned
				that—
										(1)the member is
				unfit to perform the duties of the member's office, grade, rank, or rating
				because of a physical disability; and
										(2)it is unlikely
				that through retraining in another occupational specialty or other preparations
				the member can be reassigned to other duties the member would be fit to perform
				and which are consistent with the needs of the armed force concerned.
										(b)Interservice
				transferWith the consent of a member determined unfit for duty
				under subsection (a), the member may, instead of being retired under this
				subchapter, be transferred under section 716 of this title to another uniformed
				service if the Secretary responsible for that uniformed service determines that
				the member, currently or through retraining in another occupational specialty
				or other preparations, can be reassigned to other duties the member would be
				fit to perform and which are consistent with the needs of that uniformed
				service.
									(c)Continuation of
				service of member determined unfitUpon the agreement of a member
				determined unfit for duty under subsection (a) and the Secretary concerned, the
				member's service may be continued under terms and conditions specified by the
				Secretary concerned, including through transfer to another uniformed service
				under section 716 of this title.
									1206h.DefinitionsIn this subchapter, the terms
				disability and physical disability include any
				disability based on a mental disorder.
								IIIAdministrative
				Matters
							.
					(b)Clerical
			 amendmentsChapter 61 of such title is further amended—
					(1)by inserting
			 after the chapter heading the following:
						
							
								SubchapterSec.
								
								I. Retirement or Separation Before Implementation of Enhanced
				  Department of Veterans Affairs Disability Compensation
				  System1200
								
								II. Retirement After Implementation of Enhanced Department of
				  Veterans Affairs Disability Compensation
				  System1206a
								
								III.
				  Administrative
				  Matters1207
							
							;
				  
					(2)by inserting
			 after the subchapter heading for subchapter I, as added by subsection (a)(1) of
			 this section, the following:
						
							
								Sec. 
								1200. Applicability of subchapter: members retired or separated
				before implementation of enhanced Department of Veterans Affairs disability
				compensation system; certain members on temporary disability retired list as of
				implementation of enhanced Department of Veterans Affairs disability
				compensation system.
								1201. Regulars and members on active duty for more than 30
				days: retirement.
								1202. Regulars and members on active duty for more than 30
				days: temporary disability retired list.
								1203. Regulars and members on active duty for more than 30
				days: separation.
								1204. Members on active duty for 30 days or less or on
				inactive-duty training: retirement.
								1205. Members on active duty for 30 days or less or on
				inactive-duty training: temporary disability retired list.
								1206. Members on active duty for 30 days or less or on
				inactive-duty training: separation.
							
							;
				  
					(3)by inserting
			 after the subchapter heading for subchapter II, as added by subsection (a)(3)
			 of this section, the following:
						
							
								Sec. 
								1206a. Applicability of subchapter: members retired on or after
				implementation of enhanced Department of Veterans Affairs disability
				compensation system.
								1206b. Applicability of subchapter: certain members retired on
				or after October 7, 2001, but before implementation of enhanced Department of
				Veterans Affairs disability compensation system.
								1206c. Applicability of subchapter: members on temporary
				disability retired list as of implementation of enhanced Department of Veterans
				Affairs disability compensation system.
								1206d. Retirement.
								1206e. Temporary disability retired list.
								1206f. Treatment of retired pay.
								1206g. Determinations of unfitness.
								1206h. Definitions.
							
							;
				  
						and(4)by inserting
			 after the subchapter heading for subchapter III, as so added, the
			 following:
						
							
								Sec. 
								1207. Disability from intentional
				misconduct or willful neglect: separation.
								1207a. Members with over eight
				years of active service: eligibility for disability retirement for pre-existing
				conditions.
								1207b. Reserve component
				members unable to perform duties when ordered to active duty: disability system
				processing.
								1208. Computation of
				service.
								1209. Transfer to inactive
				status list instead of separation.
								1210. Members on temporary
				disability retired list: periodic physical examination; final determination of
				status.
								1211. Members on temporary
				disability retired list: return to active duty; promotion.
								1212. Disability severance
				pay.
								1213. Effect of separation on
				benefits and claims.
								1214. Right to full and fair
				hearing.
								1215. Members other than
				Regulars: applicability of laws.
								1216. Secretaries: powers,
				functions, and duties.
								1217. Academy cadets and
				midshipmen: applicability of chapter.
								1218. Discharge or release from
				active duty: claims for compensation, pension, or hospitalization.
								1219. Statement of origin of
				disease or injury: limitations.
								1221. Effective date of
				retirement or placement of name on temporary disability retired
				list.
							
							.
					(c)Eligibility for
			 disability retirement for pre-existing condition after eight years of
			 serviceSection 1207a(a) of title 10, United States Code, is
			 amended by striking or 1203 and inserting 1203, 1206b,
			 1206c, 1206d, or 1206e.
				(d)Computation of
			 retired payThe table in section 1401(a) of title 10, United
			 States Code, is amended by inserting after the matter relating to Formula 2 the
			 following matter:
					
						
							
								“31206bRetired pay base
					 2½% of
					 years of service 
								
								1206cas computedcredited to the person
								
								1206dunder sectionunder section
					 1208.1”.
								
								1206e1406(b) or
								
								1407.
								
							
						
					
				(e)Conforming
			 amendments relating to retired pay
					(1)Recomputation
			 of retired pay to reflect later active dutySections 1402(b) and
			 1402a(b) of title 10, United States Code, are each amended by inserting
			 (as in effect before the effective date of the implementation of the
			 enhanced Department of Veterans Affairs disability compensation system (as
			 determined in accordance with section 206 of the America's Wounded Warriors
			 Act) or subchapter I of chapter 61 of this title (as in effect after such
			 effective date), as applicable after chapter 61 of this
			 title.
					(2)Retired pay
			 base for members retired before September 8,
			 1980The items in the column in the table in section 1406(b)(1)
			 of such title designated For a member entitled to retired pay under
			 section: are amended to read as follows:
						
							
								
									
										1201
										
										1202
										
										1204
										
										1205
										
										1206b
										
										1206c
										
										1206d
										
										1206e
										
									
								
							.
					(3)Retired pay
			 base for members retired after September 7, 1980Section 1407 of
			 such title is amended—
						(A)in subsection
			 (c)—
							(i)in
			 paragraph (1), by striking other than section 1204 or 1205 or section
			 12731 of this title and inserting (other than section 1204,
			 1205, or 12731 of this title, or section 1206b, 1206c, 1206d, or 1206e of this
			 title for nonregular service);
							(ii)in
			 paragraph (2), by inserting , or under section 1206b, 1206c, 1206d, or
			 1206e of this title for regular service, after section 1201 or
			 1202 of this title; and
							(iii)in paragraph
			 (3)—
								(I)by striking
			 section 1201 or 1202 and inserting section 1201, 1202,
			 1206b, 1206c, 1206d, or 1206e; and
								(II)by inserting
			 or under section 1206b, 1206c, 1206d, or 1206e of this title for
			 nonregular service before the period; and
								(B)in subsection
			 (d)—
							(i)in
			 paragraph (2), by inserting , or under section 1206b, 1206c, 1206d, or
			 1206e of this title for nonregular service, after section 1204
			 or 1205 of this title; and
							(ii)in
			 paragraph (3), inserting , or under section 1206, 1206c, 1206d, or 1206e
			 of this title for nonregular service, after section 1204 or 1205
			 of this title.
							(4)Grade on
			 retirement for physical disabilitySection 1372 of such title is
			 amended—
						(A)by striking
			 section 1201 or 1204 and inserting section 1201, 1204,
			 1206b, 1206c, or 1206d; and
						(B)by striking
			 section 1202 or 1205 and inserting section 1202, 1205, or
			 1206e.
						(f)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), this section and the
			 amendments made by this section shall take effect, if at all, on the effective
			 date of the implementation of the enhanced Department of Veterans Affairs
			 disability compensation system as determined in accordance with section
			 206.
					(2)Anticipation of
			 implementationThe Secretary of Defense shall take appropriate
			 actions to ensure that the amendments made by this section are implementable on
			 the effective date described in paragraph (1) in the event of the
			 implementation of the enhanced Department of Veterans Affairs disability
			 compensation system on that date.
					102.Continuation
			 of respite care and aid and other extended care benefits for members of the
			 uniformed services who incur a serious injury or illness on active
			 dutyParagraph (4) of section
			 1074(c) of title 10, United States Code, as added by section 1633(a) of the
			 Wounded Warrior Act (title XVI of the National Defense Authorization Act for
			 Fiscal Year 2008), is amended—
				(1)by redesignating subparagraph (B) as
			 subparagraph (C); and
				(2)by inserting
			 after subparagraph (A) the following new subparagraph (B):
					
						(B)Coverage for a member under this
				paragraph may continue for such period after the discharge or separation of the
				member from active duty as the Secretary considers
				appropriate.
						.
				103.Eligibility
			 for medical and dental care of members of the Armed Forces retired after
			 implementation of enhanced Department of Veterans Affairs disability
			 compensation system
				(a)Study on
			 eligibilityThe Secretary of Defense shall conduct a study to
			 determine the members of the Armed Forces retired under subchapter II of
			 chapter 61 of title 10, United States Code (as amended by section 101 of this
			 Act), who are to be eligible for medical and dental care under chapter 55 of
			 title 10, United States Code, after the effective date of the implementation of
			 the enhanced Department of Veterans Affairs disability compensation system as
			 determined in accordance with section 206.
				(b)ReportNot
			 later than 270 days after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on the study conducted under subsection (a).
			 The report shall include—
					(1)the results of
			 the study; and
					(2)comprehensive and
			 specific recommendations on the category or categories of members described in
			 subsection (a) who are to be eligible for medical and dental care as described
			 in that subsection.
					IICompensation of
			 Veterans for Service-Connected Disability
			201.Study on
			 veterans disability compensation
				(a)In
			 generalThe Secretary of Veterans Affairs shall conduct a study
			 to determine the amount of compensation for service-connected disability to be
			 payable to veterans under chapter 12 of title 38, United States Code (as added
			 by section 207(b) of this Act), for each rating of disability assignable to
			 veterans for service-connected disability.
				(b)Matters To Be
			 examinedIn conducting the study required by subsection (a), the
			 Secretary shall examine the following:
					(1)The nature of
			 injuries and combination of injuries for which disability compensation is
			 payable under various disability compensation programs of the Federal
			 Government, State governments, and other countries.
					(2)To the extent
			 applicable, the nature of injuries and combination of injuries for which
			 disability compensation is payable under commercial disability
			 insurance.
					(3)The extent to
			 which quality of life and loss of earnings are independently taken into account
			 in various disability compensation programs of the Federal Government, State
			 governments, and other countries.
					(4)The effect of an
			 injury or combination of injuries on—
						(A)average loss of
			 earning capacity, such as inability to work in certain occupations; and
						(B)a veteran's
			 quality of life, such as activities of independent living, recreational and
			 community activities, and personal relationships, including the inability to
			 participate in favorite activities, social problems related to disfigurement or
			 cognitive difficulties, and the need to spend increased amounts of time
			 performing activities of daily living.
						(5)The measurement
			 of the effect of an injury or combination of injuries on a veteran's
			 psychological state, loss of physical integrity, and social inability to
			 adapt.
					(6)The extent to
			 which disability compensation for veterans may be used as an incentive to
			 encourage veterans to seek and undergo appropriate medical treatment and
			 vocational rehabilitation.
					(c)Considerations
			 in determinations of amounts of compensation
					(1)General
			 considerationsIn determining amounts of compensation under the
			 study required by subsection (a), the Secretary shall ensure that the
			 determinations—
						(A)reflect current
			 concepts of medicine and disability; and
						(B)take into account
			 loss of quality of life and average loss of earning capacity resulting from
			 specific injuries or combinations of injuries.
						(2)Specific
			 considerationsIn determining amounts of compensation, the
			 Secretary shall consider the following:
						(A)The appropriate
			 injuries or combination of injuries to be covered by the new schedule for
			 rating service-connected disabilities.
						(B)The appropriate
			 level of compensation under that schedule for loss of quality of life.
						(C)The appropriate
			 standards for determining for purposes of that schedule whether an injury or
			 combination of injuries has caused a loss in a veteran's quality of
			 life.
						(D)The appropriate
			 level of compensation, including an age-appropriate level of compensation at
			 time of initial filing of claims, under that schedule for loss of
			 earnings.
						(E)The appropriate
			 standards for purposes of that schedule for determining whether an injury or
			 combination of injuries causes loss of earnings.
						(F)The appropriate
			 relationship between the receipt of compensation under that schedule, and,
			 where appropriate, assurances by the veterans concerned of participation in a
			 regimen of medical treatment or vocational rehabilitation.
						(d)ConsultationIn
			 conducting the study required by subsection (a), the Secretary—
					(1)shall consult
			 with such veterans and military service organizations and with such public and
			 private organizations and individuals as the Secretary considers appropriate;
			 and
					(2)may employ
			 consultants.
					(e)Consideration
			 of completed and on-going studiesIn conducting the study
			 required by subsection (a), the Secretary may take into account the findings,
			 determinations, and results of any completed or on-going study or report
			 applicable to the matters addressed by the study required by subsection (a)
			 that the Secretary considers appropriate.
				(f)ReportNot
			 later than 270 days after the commencement of the study required by subsection
			 (a), the Secretary shall submit to the Committee on Veterans' Affairs of the
			 Senate and the Committee on Veterans' Affairs of the House of Representatives a
			 report on the study. The report shall include the following:
					(1)The findings of
			 the Secretary under the study.
					(2)The findings of
			 the Secretary with respect to matters covered by the study arising from—
						(A)the report of the
			 Veterans' Disability Benefits Commission established pursuant to section 1501
			 of the National Defense Authorization Act of 2004 (38 U.S.C. 1101 note);
			 and
						(B)the reports of
			 any other independent advisory commission that has studied the matters covered
			 by the study as the Secretary considers appropriate.
						(3)The
			 recommendations of the Secretary on the matters considered under subparagraphs
			 (A), (C), (E), and (F) of subsection (c)(2), including a proposal for such
			 legislative or administrative action as the Secretary considers appropriate to
			 implement the recommendations.
					202.Study on
			 veterans transition benefits
				(a)In
			 generalThe Secretary of Veterans Affairs shall conduct a study
			 to determine the appropriate amounts and duration of transition payments to be
			 payable under chapter 12 of title 38, United States Code (as added by section
			 207(b) of this Act), including the amount of monthly transition payments to be
			 payable under section 1204(b) of title 38, United States Code (as so added),
			 and the amount and duration of rehabilitation transition allowances to be
			 payable under section 1204(c) of title 38, United States Code (as so added), to
			 veterans who are participating in a rehabilitation program under chapter 17 or
			 31 of title 38, United States Code.
				(b)ConsiderationsIn
			 determining under subsection (a) the amount and duration of rehabilitation
			 transition allowances to be payable under section 1204(c) of title 38, United
			 States Code (as so added), to veterans who are participating in a
			 rehabilitation program under chapter 17 or 31 of title 38, United States Code,
			 the Secretary shall take into account the prohibition in paragraph (7) of such
			 section 1204(c) on the payment of subsistence allowances otherwise authorized
			 by section 3108 of title 38, United States Code, to veterans paid
			 rehabilitation transition allowances under such section 1204(c).
				(c)ConsultationIn
			 conducting the study required by subsection (a), the Secretary—
					(1)shall consult
			 with such veterans and military service organizations and with such public and
			 private organizations and individuals as the Secretary considers appropriate;
			 and
					(2)may employ
			 consultants.
					(d)Consideration
			 of completed and on-going studiesIn conducting the study
			 required by subsection (a), the Secretary may take into account the findings,
			 determinations, and results of any completed or on-going study or report
			 applicable to the matters addressed by the study required by subsection (a)
			 that the Secretary considers appropriate.
				(e)ReportNot
			 later than 270 days after the commencement of the study required by subsection
			 (a), the Secretary shall submit to the Committee on Veterans' Affairs of the
			 Senate and the Committee on Veterans' Affairs of the House of Representatives a
			 report on the study. The report shall include the following:
					(1)The findings of
			 the Secretary under the study.
					(2)The findings of
			 the Secretary with respect to matters covered by the study arising from—
						(A)the report of the
			 Veterans' Disability Benefits Commission established pursuant to section 1501
			 of the National Defense Authorization Act of 2004 (38 U.S.C. 1101 note);
			 and
						(B)the reports of
			 such other independent advisory commissions that have studied the matters
			 covered by the study as the Secretary considers appropriate.
						203.Study on
			 measures to assist and encourage veterans in the completion of their vocational
			 rehabilitation plans
				(a)In
			 generalThe Secretary of Veterans Affairs shall conduct a study
			 to identify the following:
					(1)The various
			 factors that may prevent or preclude veterans from completing their vocational
			 rehabilitation plans through the Department of Veterans Affairs or otherwise
			 achieving the vocational rehabilitation objectives of such plans.
					(2)Actions to be
			 taken by the Secretary to assist and encourage veterans in overcoming such
			 factors and in otherwise completing their vocational rehabilitation plans or
			 achieving the vocational rehabilitation objectives of such plans.
					(b)Matters To Be
			 examinedIn conducting the study required by subsection (a), the
			 Secretary shall examine the following:
					(1)Measures utilized
			 in other disability systems in the United States, and in other countries, to
			 encourage completion of vocational rehabilitation.
					(2)Any survey data
			 available to the Secretary that relates to the matters covered by the
			 study.
					(3)The results of
			 the studies conducted pursuant to sections 201 and 202, including any analysis
			 for purposes of such studies of the extent to which disability compensation may
			 be used as an incentive to encourage veterans to undergo and complete
			 vocational rehabilitation.
					(4)The report of the
			 Veterans’ Disability Benefits Commission established pursuant to section 1501
			 of the National Defense Authorization Act of 2004 (38 U.S.C. 1101 note).
					(5)The report of the
			 President’s Commission on Care for America’s Returning Wounded Warriors.
					(c)ConsiderationsIn
			 conducting the study required by subsection (a), the Secretary shall
			 consider—
					(1)the extent to
			 which bonus payments or other incentives may be used to encourage veterans to
			 complete their vocational rehabilitation plans or otherwise achieve the
			 vocational rehabilitation objectives of such plans; and
					(2)such other
			 matters as the Secretary considers appropriate.
					(d)ConsultationIn
			 conducting the study required by subsection (a), the Secretary—
					(1)shall consult
			 with such veterans and military service organizations and with such public and
			 private organizations and individuals as the Secretary considers appropriate;
			 and
					(2)may employ
			 consultants.
					(e)ReportNot
			 later than 270 days after the commencement of the study required by subsection
			 (a), the Secretary shall submit to the Committee on Veterans' Affairs of the
			 Senate and the Committee on Veterans' Affairs of the House of Representatives a
			 report on the study. The report shall include the following:
					(1)The findings of
			 the Secretary under the study.
					(2)Any
			 recommendations that the Secretary considers appropriate for actions to be
			 taken by the Secretary in light of the study, including a proposal for such
			 legislative or administrative action as the Secretary considers appropriate to
			 implement the recommendations.
					204.Proposal on
			 veterans disability compensation and veterans transition benefitsNot later than one year after the later of
			 the dates of the reports required by sections 201(f) and 202(d), the Secretary
			 of Veterans Affairs shall submit to Congress a proposal setting forth the
			 following:
				(1)A statement of
			 the purpose or purposes of the disability compensation and transition payments
			 to be payable to veterans under chapter 12 of title 38, United States Code (as
			 added by section 207(b) of this Act).
				(2)A statement of
			 the amounts of compensation for service-connected disability to be payable to
			 veterans under chapter 12 of title 38, United States Code (as so added), for
			 each rating of disability assignable to veterans for service-connected
			 disability.
				(3)A statement of
			 the amounts and duration of transition benefits to be payable to veterans under
			 chapter 12 of title 38, United States Code (as so added), including the amount
			 of monthly transition payments to be payable under section 1204(b) of title 38,
			 United States Code (as so added), and the amount and duration of rehabilitation
			 transition allowances to be payable under section 1204(c) of title 38, United
			 States Code (as so added), to veterans who are participating in a
			 rehabilitation program under chapter 17 or 31 of title 38, United States
			 Code.
				205.Congressional
			 consideration of proposal
				(a)Terms of joint
			 resolutionFor purposes of this section, the term joint
			 resolution means only a joint resolution which is introduced within the
			 10-day period beginning on the date on which the Secretary of Veterans Affairs
			 submits to Congress the proposal of the Secretary of Veterans Affairs on
			 veterans disability compensation and veterans transition benefits under section
			 204, and—
					(1)which does not
			 have a preamble;
					(2)the matter after
			 the resolving clause of which is as follows: That Congress disapproves
			 the proposal on veterans disability compensation and veterans transition
			 benefits under section 204 of the America's Wounded Warriors Act as submitted
			 to Congress on _____, the blank space being filled in with the
			 appropriate date; and
					(3)the title of
			 which is as follows: Joint resolution disapproving the proposal of the
			 Secretary of Veterans Affairs on veterans disability compensation and veterans
			 transition benefits under the America's Wounded Warriors Act..
					(b)ReferralA
			 resolution described in subsection (a) that is introduced in the House of
			 Representatives shall be referred to the Committee on Veterans' Affairs of the
			 House of Representatives. A resolution described in subsection (a) introduced
			 in the Senate shall be referred to the Committee on Veterans' Affairs of the
			 Senate.
				(c)DischargeIf
			 the committee to which a resolution described in subsection (a) is referred has
			 not reported such resolution (or an identical resolution) by the end of the
			 60-day period beginning on the date on which the Secretary of Veterans Affairs
			 submits to Congress the proposal under section 204, such committee shall be, at
			 the end of such period, discharged from further consideration of such
			 resolution, and such resolution shall be placed on the appropriate calendar of
			 the House involved.
				(d)Consideration
					(1)On or after the
			 third day after the date on which the committee to which such a resolution is
			 referred has reported, or has been discharged (under subsection (c)) from
			 further consideration of, such a resolution, it is in order (even though a
			 previous motion to the same effect has been disagreed to) for any Member of the
			 respective House to move to proceed to the consideration of the resolution. A
			 Member may make the motion only on the day after the calendar day on which the
			 Member announces to the House concerned the Member's intention to make the
			 motion, except that, in the case of the House of Representatives, the motion
			 may be made without such prior announcement if the motion is made by direction
			 of the committee to which the resolution was referred. All points of order
			 against the resolution (and against consideration of the resolution) are
			 waived. The motion is highly privileged in the House of Representatives and is
			 privileged in the Senate and is not debatable. The motion is not subject to
			 amendment, or to a motion to postpone, or to a motion to proceed to the
			 consideration of other business. A motion to reconsider the vote by which the
			 motion is agreed to or disagreed to shall not be in order. If a motion to
			 proceed to the consideration of the resolution is agreed to, the respective
			 House shall immediately proceed to consideration of the joint resolution
			 without intervening motion, order, or other business, and the resolution shall
			 remain the unfinished business of the respective House until disposed
			 of.
					(2)Debate on the
			 resolution, and on all debatable motions and appeals in connection therewith,
			 shall be limited to not more than 2 hours, which shall be divided equally
			 between those favoring and those opposing the resolution. An amendment to the
			 resolution is not in order. A motion further to limit debate is in order and
			 not debatable. A motion to postpone, or a motion to proceed to the
			 consideration of other business, or a motion to recommit the resolution is not
			 in order. A motion to reconsider the vote by which the resolution is agreed to
			 or disagreed to is not in order.
					(3)Immediately
			 following the conclusion of the debate on a resolution described in subsection
			 (a) and a single quorum call at the conclusion of the debate if requested in
			 accordance with the rules of the appropriate House, the vote on final passage
			 of the resolution shall occur.
					(4)Appeals from the
			 decisions of the Chair relating to the application of the rules of the Senate
			 or the House of Representatives, as the case may be, to the procedure relating
			 to a resolution described in subsection (a) shall be decided without
			 debate.
					(e)Consideration
			 by other house
					(1)If, before the
			 passage by one House of a resolution of that House described in subsection (a),
			 that House receives from the other House a resolution described in subsection
			 (a), then the following procedures shall apply:
						(A)The resolution of
			 the other House shall not be referred to a committee and may not be considered
			 in the House receiving it except in the case of final passage as provided in
			 subparagraph (B)(ii).
						(B)With respect to a
			 resolution described in subsection (a) of the House receiving the
			 resolution—
							(i)the
			 procedure in that House shall be the same as if no resolution had been received
			 from the other House; but
							(ii)the vote on
			 final passage shall be on the resolution of the other House.
							(2)Upon disposition
			 of the resolution received from the other House, it shall no longer be in order
			 to consider the resolution that originated in the receiving House.
					(f)Rules of the
			 Senate and HouseThis section is enacted by Congress—
					(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a resolution described in subsection (a), and it supersedes other
			 rules only to the extent that it is inconsistent with such rules; and
					(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
					206.Effective date
			 of implementation of enhanced Department of Veterans Affairs disability
			 compensation system
				(a)In
			 generalFor purposes of this
			 Act and the amendments made by this Act, the effective date of the
			 implementation of the enhanced Department of Veterans Affair disability
			 compensation system is the date, as provided in subsection (b), on which the
			 authority of Congress under section 205 to disapprove the proposal of the
			 Secretary of Veterans Affairs on veterans disability compensation and veterans
			 transition benefits under section 204 expires, but only if Congress does not so
			 disapprove the proposal of the Secretary before such date.
				(b)Disapproval by
			 congress
					(1)In
			 generalThe Secretary of Veterans Affairs shall not implement the
			 enhanced Department of Veterans Affairs disability compensation system if a
			 joint resolution is enacted, in accordance with section 205, disapproving the
			 proposal of the Secretary of Veterans Affairs on veterans disability
			 compensation and veterans transition benefits under section 204 before the
			 earlier of—
						(A)the end of the
			 85-day period beginning on the date on which the Secretary submits the proposal
			 to Congress; or
						(B)the adjournment
			 of Congress sine die for the session during which the proposal is
			 submitted.
						(2)Computation of
			 periodsFor purposes of paragraph (1) and section 205, the days
			 on which either House of Congress is not in session because of an adjournment
			 of more than three days to a day certain shall be excluded in the computation
			 of a period.
					(c)Enhanced
			 Department of Veterans Affairs disability compensation system
			 definedFor purposes of this Act and the amendments made by this
			 Act, the term enhanced Department of Veterans Affairs disability
			 compensation system means—
					(1)the elements of
			 the proposal of the Secretary of Veterans Affairs on veterans disability
			 compensation and veterans transition benefits under section 204; and
					(2)the amendments to
			 section 1155 of title 38, United States Code, made by section 207(a) of this
			 Act; and
					(3)chapter 12 of
			 title 38, United States Code, as added by section 207(b) of this Act.
					207.Enhanced
			 Department of Veterans Affairs disability compensation system
				(a)Modification of
			 schedule of ratings To account for loss of earning capacity and quality of
			 life
					(1)In
			 generalSection 1155 of title 38, United States Code, is amended
			 to read as follows:
						
							1155.Schedule for
				rating disabilities
								(a)In
				generalThe Secretary shall adopt and apply a schedule of ratings
				of disability of veterans associated with specific injuries or combinations of
				injuries.
								(b)Scope of
				ratings(1)For veterans for whom
				disability compensation is payable under this chapter, the ratings under
				subsection (a) shall be based, as far as practicable, upon the average
				impairments of earning capacity in civil occupations resulting from the
				injuries concerned.
									(2)For veterans for whom disability
				compensation is payable under chapter 12 of this title, the ratings shall
				reflect, as far as practicable, each of the following:
										(A)Average loss of earning capacity, such
				as inability to work in certain occupations.
										(B)Quality of life, such as activities of
				independent living, recreational and community activities, and personal
				relationships, including the inability to participate in favorite activities,
				social problems related to disfigurement or cognitive difficulties, and the
				need to spend increased amounts of time performing activities of daily
				living.
										(c)Grades of
				disability(1)For veterans for whom
				disability compensation is payable under this chapter, the schedule of ratings
				shall be constructed so as to provide ten grades of disability and no more,
				upon which payments of compensation shall be based, namely 10 percent, 20
				percent, 30 percent, 40 percent, 50 percent, 60 percent, 70 percent, 80
				percent, 90 percent, and total, 100 percent.
									(2)For veterans for whom disability
				compensation is payable under chapter 12 of this title, the schedule of ratings
				shall be constructed—
										(A)at the discretion of the Secretary in
				light of the study required by sections 201 of the America's Wounded Warriors
				Act, so as to provide such number of grades of disability as the Secretary
				considers appropriate;
										(B)at the discretion of the Secretary in
				light of the study referred to in subparagraph (A), so as to provide
				either—
											(i)the assignment to veterans of
				separate grades of disability reflecting each matter specified in subparagraphs
				(A) and (B) of subsection (b)(2); or
											(ii)the assignment to veterans of a
				single grade of disability reflecting both such matters; and
											(C)if provided in the schedule at the
				discretion of the Secretary in light of the study referred to in subparagraph
				(A), so as to reflect in the grade of disability assignable to a veteran for
				average loss of earning capacity the effect of the age of the veteran on the
				potential future earnings of the veteran at the time of assignment.
										(d)AdjustmentThe
				Secretary shall from time to time adjust the schedule of ratings in accordance
				with experience.
								(e)Preservation of
				rating(1)Except as provided in
				paragraph (2), an adjustment in the schedule of ratings under subsection (d)
				shall not cause a veteran's disability rating in effect on the effective date
				of the adjustment to be reduced unless an improvement in the veteran's
				disability is shown to have occurred.
									(2)An adjustment in the schedule of
				ratings may result in a reduction in a veteran's disability rating as provided
				in section 1205 of this
				title.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 11 of
			 such title is amended by striking the item relating to section 1155 and
			 inserting the following new item:
						
							
								1155. Schedule for rating
				disabilities.
							
							.
					(3)Effective
			 dateExcept as provided in paragraph (4), this subsection and the
			 amendments made by this subsection shall take effect, if at all, on the
			 effective date of the implementation of the enhanced Department of Veterans
			 Affairs disability compensation system as determined in accordance with section
			 206.
					(4)Anticipation of
			 implementationThe Secretary of Veterans Affairs shall take
			 appropriate actions to ensure that the amendments made by this subsection are
			 implementable on the effective date described in paragraph (3) in the event of
			 the implementation of the enhanced Department of Veterans Affairs disability
			 compensation system on that date.
					(b)Disability
			 compensation for loss of earning capacity and quality of life and transition
			 payments for participation in medical or rehabilitational regimen
					(1)In
			 generalPart II of title 38, United States Code, is amended by
			 inserting after chapter 11 the following new chapter:
						
							12Compensation and
				Transition Payments for Service-Connected Disability
								
									Sec. 
									1201. Compensation for service-connected
				  disability: veterans not rated as service-connected disabled who file claims
				  for compensation on or after implementation of enhanced Department of Veterans
				  Affairs disability compensation system.
									1202. Compensation for service-connected disability: veterans
				  rated as service-connected disabled as of implementation of enhanced Department
				  of Veterans Affairs disability compensation system who file claims on or after
				  implementation.
									1203. Rates of compensation.
									1204. Transition benefits: payments; allowances.
									1205. Periodic review of extent of disability.
									1206. Prohibition on duplication of benefits.
								
								1201.Compensation
				for service-connected disability: veterans not rated as service-connected
				disabled who file claims for compensation on or after implementation of
				enhanced Department of Veterans Affairs disability compensation system
									(a)In
				generalIn the case of a veteran who has not been rated as having
				a service-connected disability under chapter 11 of this title as of the
				effective date of the implementation of the enhanced Department of Veterans
				Affairs disability compensation system (as determined in accordance with
				section 206 of the America's Wounded Warriors Act) and who files with the
				Secretary a claim with respect to disability on or after that effective date,
				for disability resulting from personal injury suffered or disease contracted in
				line of duty, or from aggravation of a preexisting injury suffered or disease
				contracted in line of duty, in the active military, naval, or air service, the
				United States will pay such veteran thus disabled and who was discharged or
				released under conditions other than dishonorable from the period of service in
				which such injury or disease was incurred, or preexisting injury or disease was
				aggravated, compensation as provided in section 1203 of this title, but no
				compensation shall be paid if the disability is a result of such veteran's own
				willful misconduct or abuse of alcohol or drugs.
									(b)Rating of
				disabilityThe rating of disability for which compensation is
				payable under this section shall be assigned utilizing the schedule of ratings
				under section 1155 of this title that is applicable to veterans for whom
				disability compensation is payable under this chapter.
									(c)Limitations(1)The payment of
				compensation pursuant to this section shall be subject to the provisions of
				sections 5110 and 5112 of this title.
										(2)Compensation shall not be paid under
				this section to a veteran who is retired for disability under subchapter II of
				chapter 61 of title 10 pursuant to section 1206a of that title for any period
				before the first day following termination of the veteran's receipt of benefits
				under section 1204 of this title.
										1202.Compensation
				for service-connected disability: veterans rated as service-connected disabled
				as of implementation of enhanced Department of Veterans Affairs disability
				compensation system who file claims on or after implementation
									(a)In
				generalIn the case of a veteran who is rated as having a
				service-connected disability under chapter 11 of this title as of the effective
				date of the implementation of the enhanced Department of Veterans Affairs
				disability compensation system (as determined in accordance with section 206 of
				the America's Wounded Warriors Act) who files with the Secretary a claim with
				respect to such disability or disabilities, or another disability, on or after
				that date, for disability resulting from personal injury suffered or disease
				contracted in line of duty, or from aggravation of a preexisting injury
				suffered or disease contracted in line of duty, in the active military, naval,
				or air service, the United States will pay such veteran thus disabled and who
				was discharged or released under conditions other than dishonorable from the
				period of service in which such injury or disease was incurred, or preexisting
				injury or disease was aggravated, compensation as provided in section 1203 of
				this title, but no compensation shall be paid if such disability is a result of
				such veteran's own willful misconduct or abuse of alcohol or drugs.
									(b)Rating of
				disabilityThe rating of disability for which compensation is
				payable under this section shall—
										(1)take into account
				all service-connected disabilities of the veteran concerned, including any
				disability for which such veteran was rated as having a service-connected as
				described in subsection (a) and the disability with respect to which such
				veteran files a claim as described in that subsection; and
										(2)be assigned
				utilizing the schedule of ratings under section 1155 of this title that is
				applicable to veterans for whom disability compensation is payable under this
				chapter.
										(c)LimitationThe
				payment of compensation pursuant to this section shall be subject to the
				provisions of sections 5110 and 5112 of this title.
									1203.Rates of
				compensation
									(a)In
				generalFor purposes of
				sections 1201 and 1202 of this title, the rates of compensation payable for
				disabilities shall be the applicable rates specified for grade of disability in
				the proposal of the Secretary of Veterans Affairs under section 204(2) of the
				America's Wounded Warriors Act.
									(b)Reduction for
				persons incarcerated for conviction of a felonyThe payment of
				compensation for disabilities under sections 1201 and 1202 shall be subject to
				the provisions of section 5313 of this title.
									(c)Source of
				fundsAmounts for the payment of compensation under this section
				shall be derived from amounts available in the Compensation and Pension account
				of the Department of Veterans Affairs.
									1204.Transition
				benefits: payments; allowances
									(a)Eligible
				veteransFor purposes of this section, an eligible veteran is any
				veteran who is retired under subchapter II of chapter 61 of title 10 pursuant
				to section 1206a of that title.
									(b)Monthly
				transition payments(1)Subject to the provisions of this
				subsection, the Secretary shall pay to each eligible veteran a monthly
				transition payment.
										(2)A veteran entitled to monthly
				transition payments under this subsection shall be paid—
											(A)a monthly transition payment in an
				amount equal to the amount specified with respect to the veteran in the
				proposal of the Secretary of Veterans Affairs under section 204(3) of the
				America's Wounded Warriors Act for each of the first three months beginning on
				the date of the veteran's retirement as described in paragraph (1); and
											(B)a one-time prorated payment of such
				amount for the remaining portion of the month in which the retirement of the
				veteran occurred.
											(3)No payment shall be made to a veteran under
				this subsection for any period for which a rehabilitation transition allowance
				is paid the veteran under subsection (c).
										(c)Rehabilitation
				transition allowance(1)Subject to the
				provisions of this subsection, the Secretary shall pay to each eligible veteran
				who is participating in a rehabilitation program under chapter 17 or 31 of this
				title a monthly rehabilitation transition allowance described in paragraph (3)
				during the period described in paragraph (4).
										(2)(A)For purposes of this
				subsection, a veteran shall be treated as participating in a rehabilitation
				program under chapter 17 of this title if, as determined by the Secretary, the
				veteran is participating in an intensive treatment program under that chapter
				for a service-connected disability which program is intended to assist the
				veteran in restoring the veteran's ability to obtain and maintain substantially
				gainful employment.
											(B)For purposes of this subsection, a
				veteran shall be treated as participating in a rehabilitation program under
				chapter 31 of this title during any period, as determined by the Secretary,
				during which the veteran is eligible, notwithstanding paragraph (7), for the
				subsistence allowance authorized by section 3108(a)(1) of this title.
											(3)(A)The amount of the
				monthly rehabilitation transition allowance payable to a veteran under this
				subsection is the amount equal to the amount specified with respect to the
				veteran in the proposal of the Secretary of Veterans Affairs under section
				204(3) of the America's Wounded Warriors Act.
											(B)For any month in which an eligible
				veteran participates in a rehabilitation program described in paragraph (1) for
				less than the full month, the amount payable to the veteran under this
				paragraph shall be prorated for the portion of the month in which the veteran
				so participates.
											(C)In the case of a veteran entitled to
				assistance under this subsection who is participating in a rehabilitation
				program that includes paid training on the job, the Secretary may reduce the
				veteran's rehabilitation transition allowance under this subsection by one
				dollar for each dollar of wages, compensation, or other income paid (directly
				or indirectly) by the employer to the veteran for such training.
											(4)The period for which a monthly
				rehabilitation transition allowance is payable to a veteran under this
				subsection is the period specified with respect to the veteran in the proposal
				of the Secretary of Veterans Affairs under section 204(3) of the America's
				Wounded Warriors Act.
										(5)A veteran may be paid a
				rehabilitation transition allowance under this subsection only if the veteran
				is complying substantially with the individual rehabilitation or recovery plan
				developed by the Secretary for purposes of the rehabilitation program described
				in paragraph (1).
										(6)(A)Except as provided in
				subparagraph (B), no rehabilitation transition allowance may be paid under this
				subsection to a veteran who is participating in a vocational rehabilitation
				program under chapter 31 of this title while such veteran is incarcerated in a
				Federal, State, local, or other penal institution or correctional facility for
				conviction of a felony.
											(B)Subparagraph (A) shall not apply to a
				veteran who is participating in a vocational rehabilitation program while
				residing in a halfway house or participating in a work-release program in
				connection with the veteran's conviction of a felony.
											(7)A veteran paid a rehabilitation
				transition allowance for a month under this subsection may not be paid the
				subsistence allowance otherwise authorized for the veteran under section 3108
				of this title for that month.
										(d)Source of
				fundsAmounts for payments under this section shall be derived
				from amounts available in the Readjustment Benefits account of the Department
				of Veterans Affairs.
									1205.Periodic
				review of extent of disability
									(a)In
				generalExcept as provided under this section, the Secretary
				shall—
										(1)reevaluate and
				adjust, if appropriate, the disability rating of each veteran entitled to
				compensation under section 1201 or 1202 of this title, as the Secretary
				considers appropriate; and
										(2)adjust the rate
				of compensation payable to such veteran under section 1203 of this title
				according to the new disability rating as adjusted under paragraph (1) and to
				any adjustment of the schedule of ratings under section 1155 of this title
				applicable to veterans for whom compensation is payable under this chapter that
				has occurred since the preceding assignment of a disability rating to such
				veteran.
										(b)Frequency of
				reevaluations and adjustmentsThe Secretary shall carry out the
				reevaluations and adjustments required by subsection (a) with respect to a
				veteran described in that subsection with such frequency as the Secretary
				considers appropriate. In making a determination regarding the appropriate
				frequency of reevaluations for a veteran, the Secretary shall be guided by
				recommendations made by an examining physician or other appropriate medical
				professional who has evaluated the veteran and by such other factors as the
				Secretary considers appropriate.
									(c)Reevaluation at
				request of veteranAt the request of a veteran receiving
				compensation under section 1201 or 1202 of this title, the Secretary
				may—
										(1)reevaluate and
				adjust, if appropriate, the disability rating of the veteran as the Secretary
				considers appropriate; and
										(2)adjust the rate
				of compensation payable to such veteran under section 1203 of this title
				according to the new disability rating as adjusted under paragraph (1) and to
				any adjustment of the schedule of ratings under section 1155 of this title
				applicable to veterans for whom compensation is payable under this chapter that
				has occurred since the preceding assignment of a disability rating to such
				veteran.
										1206.Prohibition
				on duplication of benefits
									(a)In
				generalA veteran entitled to
				compensation under section 1201 or 1202 of this title is not entitled to
				compensation under chapter 11 of this title.
									(b)Preservation of
				entitlement under other system(1)(A)Except as provided in paragraph (2), any
				veteran in receipt of compensation under chapter 11 of this title (other than
				compensation paid as a result of a temporary rating of disability) as of the
				effective date of the implementation of the enhanced Department of Veterans
				Affairs disability compensation system (as determined in accordance with
				section 206 of the America's Wounded Warriors Act) shall remain entitled to
				compensation in accordance with the provisions of chapter 11 of this title
				after that date.
											(B)For provisions relating to the
				protection of ratings of disability of veterans covered by subparagraph (A),
				see section 110(c) of this title.
											(2)(A)The entitlement to compensation of, and
				amount of compensation payable to, a veteran described in paragraph (1) who
				files a claim for compensation under this title on or after the effective date
				of the implementation of the enhanced Department of Veterans Affairs disability
				compensation system shall be determined in accordance with the facts found
				under the provisions of section 1155 of this title and this chapter as such
				provisions are in effect on the date of the filing of the claim.
											(B)The objection of a veteran to a
				proposed reduction in rating of service-connected disability or other response
				of a veteran to a proposed adverse action by the Secretary concerning
				compensation for a service-connected disability under chapter 11 of this title
				shall not be treated as a claim for purposes of subparagraph
				(A).
											.
					(2)Clerical
			 amendmentsThe table of chapters at the beginning of title 38,
			 United States Code, and the beginning of part II of such title, are each
			 amended by inserting after the item related to chapter 11 the following new
			 item:
						
							
								12.Compensation and Transition Payments for Service-Connected
				  Disability1201
							
							.
					(3)Disability
			 evaluations subject to reevaluationSection 110 of title 38,
			 United States Code, is amended—
						(A)in the first
			 sentence, by striking A rating and inserting (a) Except
			 as otherwise provided in this title, a rating;
						(B)by designating
			 the second sentence as subsection (b) and indenting such subsection, as so
			 designated, two ems from the left margin;
						(C)in subsection
			 (b), as so designated, by striking A disability and inserting
			 Except as otherwise provided in this title, a disability;
			 and
						(D)by adding at the
			 end the following new subsection:
							
								(c)The rating of
				disability assigned to a veteran who continues to remain entitled to
				compensation under chapter 11 of this title after the effective date of the
				implementation of the enhanced Department of Veterans Affairs disability
				compensation system (as determined in accordance with section 206 of the
				America's Wounded Warriors Act) by reason of section 1206(b) of this title may
				not be reduced while the veteran continues to remain so entitled, except upon a
				showing that such rating was based on
				fraud.
								.
						(4)Matters not
			 subject to reviewNotwithstanding any other provision of law, the
			 following matters shall not be subject to review by any other official or by
			 any court, whether by an action in the nature of mandamus or otherwise:
						(A)Any rate of
			 disability compensation payable under chapter 12 of title 38, United States
			 Code (as amended by this subsection), that is prescribed by the Secretary of
			 Veterans Affairs for purposes of the proposal under section 204(2) .
						(B)Any amount of
			 monthly transition payments payable under section 1204(b) of title 38, United
			 States Code (as so amended), that is specified by the Secretary for purposes of
			 the proposal under section 204(3).
						(C)Any amount or
			 duration of rehabilitation transition allowances payable under section 1204(c)
			 of title 38, United States Code (as so amended), that is specified by the
			 Secretary for purposes of the proposal under section 204(3).
						(5)Treatment of
			 veterans with pending claimsIn the case of a veteran whose claim
			 for disability compensation under title 38, United States Code, is pending an
			 initial decision from the Secretary of Veterans Affairs, or is on appeal
			 (whether before the Board of Veterans' Appeals, the United States Court of
			 Appeals for Veterans Claims, or otherwise), as of the effective date of the
			 implementation of the enhanced Department of Veterans Affairs disability
			 compensation system (as determined in accordance with section 206), the
			 Secretary shall treat such claim as a claim for compensation payable under
			 chapter 11 of title 38, United States Code.
					(6)Effective
			 dateExcept as provided in paragraph (7), this subsection and the
			 amendments made by this subsection shall take effect, if at all, on the
			 effective date of the implementation of the enhanced Department of Veterans
			 Affairs disability compensation system as determined in accordance with section
			 206.
					(7)Anticipation of
			 implementationThe Secretary of Veterans Affairs shall take
			 appropriate actions to ensure that this subsection and the amendments made by
			 this subsection are implementable on the effective date described in paragraph
			 (6) in the event of the implementation of the enhanced Department of Veterans
			 Affairs disability compensation system on that date.
					(c)Expanded
			 retroactivity of award of compensation
					(1)In
			 generalSection 5110(g) of title 38, United States Code, is
			 amended—
						(A)by inserting
			 (1) after (g); and
						(B)by striking the
			 second sentence and inserting the following new paragraph:
							
								(2)Subject to the limitation in
				paragraph (1) and except as provided in paragraph (3), an award or increase
				described in paragraph (1) may not be retroactive for more than one year from
				the date of application therefore or the date of administrative determination
				of entitlement, whichever is earlier.
								(3)Subject to the limitation in
				paragraph (1), an award or increase described in that paragraph pursuant to the
				amendment to section 1155 of this title or chapter 12 of this title made by
				section 207 of the America's Wounded Warriors Act under an application therefor
				filed during the three-year period beginning on the effective date of the
				implementation of the enhanced Department of Veterans Affairs disability
				compensation system (as determined in accordance with section 206 of that Act)
				may be retroactive for three years from the date of application or date of
				administrative determination of entitlement, whichever is
				earlier.
								.
						(2)Effective
			 dateThe amendments made by this subsection shall take effect, if
			 at all, on the effective date of the implementation of the enhanced Department
			 of Veterans Affairs disability compensation system as determined in accordance
			 with section 206.
					(d)Expedited
			 claims processing during implementation of enhanced disability compensation
			 system
					(1)In
			 generalEffective as of the effective date of the implementation
			 of the enhanced Department of Veterans Affairs disability compensation system
			 as determined in accordance with section 206, the Secretary of Veterans Affairs
			 shall implement appropriate mechanisms to expedite the processing of claims
			 anticipated to be submitted to the Secretary under that system during the
			 three-year period beginning on the effective date of the implementation of that
			 system.
					(2)ElementsThe
			 mechanisms implemented under this subsection shall include the
			 following:
						(A)Mechanisms for
			 affording appropriate priority for processing among the claims submitted as
			 described in paragraph (1).
						(B)Mechanisms for
			 ensuring the appropriate allocation of personnel and resources of the
			 Department of Veterans Affairs in order to facilitate an expedited processing
			 of such claims.
						(C)Any other
			 mechanisms that the Secretary considers appropriate to facilitate an expedited
			 processing of such claims.
						(3)Consultation in
			 development of mechanismsThe Secretary shall consult with
			 appropriate representatives of veterans services organizations in developing
			 the mechanisms to be implemented under this subsection.
					(4)Enhanced
			 authority for processing claims
						(A)In
			 generalSubject to subparagraph (B), during the five-year period
			 beginning on the effective date of the implementation of the enhanced
			 Department of Veterans Affairs disability compensation system, the Secretary
			 may waive any provision or limitation of law applicable to determinations on
			 claims for compensation for veterans under title 38, United States Code, if the
			 Secretary determines that the waiver of such provision or limitation will
			 further the expedited processing of claims submitted as described in paragraph
			 (1).
						(B)Notice and
			 waitThe Secretary may not waive a provision or limitation of law
			 under subparagraph (A) until 30 days after the date on which the Secretary
			 submits to the Committee Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report setting
			 forth—
							(i)the
			 provision or limitation of law to be waived and the duration of the
			 waiver;
							(ii)a
			 statement of the reasons why the waiver of the provision or limitation of law
			 will further the expedited processing of claims submitted as described in
			 paragraph (1); and
							(iii)an estimate of
			 the time anticipated to be required to complete the processing of claims under
			 the waiver.
							208.Supplemental
			 survivor benefit for survivors of veterans retired for disability after
			 implementation of enhanced Department of Veterans Affairs disability
			 compensation system
				(a)Supplemental
			 survivor benefit
					(1)In
			 generalPart II of title 38,
			 United States Code, as amended by section 207(b) of this Act, is further
			 amended by inserting after chapter 13 the following new chapter:
						
							14Supplemental
				survivor benefit for survivors of veterans retired for disability after
				implementation of enhanced Department of Veterans Affairs disability
				compensation system
								
									Sec. 
									1401. Definition.
									1402. Election of benefit.
									1403. Receipt of benefit.
									1404. Reduction of compensation; termination of
				  reduction.
									1405. Offset for dependency and indemnity
				  compensation.
								
								1401.DefinitionIn this chapter, the term covered
				veteran means a veteran retired under subchapter II of chapter 61 of
				title 10 pursuant to section 1206a of that title who is entitled to
				compensation for service-connected disability under chapter 12 of this
				title.
								1402.Election of
				benefit
									(a)In
				generalA covered veteran may
				elect in accordance with this section to provide a monthly supplemental
				survivor benefit under this chapter to the veteran's survivors as
				follows:
										(1)The surviving spouse of the veteran.
										(2)The surviving
				children of the veteran.
										(b)Election by
				veterans at award of compensation(1)If, at the time of the
				award of compensation for service-connected disability under chapter 12 of this
				title that qualifies such veteran as a covered veteran, a veteran has a spouse,
				one or more children, or both, the veteran shall elect to whom to provide a
				supplemental survivor benefit under this chapter.
										(2)A veteran may provide the
				supplemental survivor benefit referred to in paragraph (1) pursuant to an
				election under this paragraph—
											(A)if the veteran has only a spouse at
				the time of the election, to the surviving spouse of the veteran;
											(B)if the veteran has both a spouse and
				one or more children at the time of the election—
												(i)to the surviving spouse of the
				veteran; or
												(ii)to the surviving children of the
				veteran; or
												(C)if the veteran is unmarried but has
				one or more children at the time of the election, to the surviving children of
				the veteran.
											(3)(A)If a veteran described
				by paragraph (2)(B) elects pursuant to paragraph (1) to provide a supplemental
				survivor benefit under this chapter to the surviving children of the veteran,
				the Secretary shall notify the veteran's spouse of the election.
											(B)A veteran who makes an election
				described by subparagraph (A) may later elect instead to provide a supplemental
				survivor benefit under this chapter to the surviving spouse of the veteran, but
				only if the veteran submits the election under this subparagraph to the
				Secretary not later than 30 days after the date of the submittal of the
				election described by subparagraph (A) to the Secretary.
											(4)(A)Except as provided in
				subparagraph (B), an election pursuant to this subsection shall be effective as
				of the first day of the first month after the election is received by the
				Secretary.
											(B)An election pursuant to this
				subsection that is described by paragraph (3) shall be effective as of the
				first day of the first month that begins more than 30 days after the election
				described by paragraph (3)(A) is received by the Secretary.
											(5)Except as provided in subsection (c),
				a veteran who does not make the election provided in this subsection at the
				time described in paragraph (1) may not provide a supplemental survivor benefit
				under this chapter.
										(6)Except as provided in subsections
				(c), (d), and (e), an election pursuant to this subsection is
				irrevocable.
										(c)Election by
				veterans not married at award of compensation who later marry(1)A veteran who is
				unmarried at the time of the award of compensation for service-connected
				disability under chapter 12 of this title that qualifies the veteran as a
				covered veteran and who later marries may elect to provide a supplemental
				survivor benefit under this chapter to the spouse of the veteran by such
				marriage.
										(2)An election pursuant to this
				subsection shall be effective only if received by the Secretary not later than
				60 days after the date of the marriage concerned.
										(3)An election pursuant to this
				subsection shall be effective as of the first day of the first month after the
				date the election is received by the Secretary.
										(4)An election of a veteran pursuant to
				this subsection supersedes the election, if any, of the veteran described in
				subsection (b)(2)(C).
										(5)Except as provided in subsection (e),
				an election pursuant to this subsection is irrevocable.
										(d)Election by
				veterans married at award of compensation who later remarry(1)A veteran who is
				married at the time of the award of compensation for service-connected
				disability under chapter 12 of this title that qualifies the veteran as a
				covered veteran, who made an election provided in subsection (b) at that time,
				and who later remarries may elect to provide a supplemental survivor benefit
				under this chapter to the spouse of the veteran by such remarriage.
										(2)An election pursuant to this
				subsection shall be effective only if received by the Secretary not later than
				60 days after the date of the marriage concerned.
										(3)An election pursuant to this
				subsection shall be effective as of the first day of the first month after the
				date the election is received by the Secretary.
										(4)An election of a veteran pursuant to
				this subsection supersedes the election of the veteran under subsection
				(b).
										(5)Except as provided in subsection (e),
				an election pursuant to this subsection is irrevocable.
										(e)Revocation of
				election of spouse eligibility(1)A covered veteran who
				has made an election under this section to provide a supplemental survivor
				benefit to the surviving spouse of the veteran may revoke the election.
										(2)(A)Except as provided in
				subparagraph (B), a veteran may revoke an election under this subsection only
				with the concurrence of the veteran's spouse.
											(B)A veteran may revoke an election
				under this subsection without the concurrence of the veteran's spouse if the
				veteran demonstrates to the satisfaction of the Secretary that—
												(i)the whereabouts of the spouse cannot
				be determined; or
												(ii)because of exceptional circumstances,
				a requirement that the veteran seek the concurrence of the spouse would be
				unreasonable.
												(3)A revocation of an election under
				this subsection is irrevocable.
										(f)Form of
				electionsAny election under this section (including a revocation
				of election under subsection (e)) shall be made in writing.
									(g)Notice
				regarding electionsThe Secretary shall take appropriate actions
				to inform covered veterans of the elections available to covered veterans under
				this subsection, including the procedures and deadlines applicable to the
				making of such elections.
									1403.Receipt of
				benefit
									(a)In
				general(1)Effective as of the
				first day of the first month after the month in which a covered veteran who has
				made an election under section 1402 of this title dies, a monthly supplemental
				survivor benefit under this chapter in an amount equal to 55 percent of the
				monthly compensation payable to the veteran under section 1203(a) of this title
				at the time of the veteran's death shall be payable to the individual or
				individuals provided for in such election in force at the time of the veteran's
				death.
										(2)Any payment of a supplemental
				survivor benefit under this section to the surviving children of a veteran
				shall be paid to the surviving children in equal shares.
										(b)Eligibility of
				surviving spouse(1)In the event of the
				death of a surviving spouse being paid a supplemental survivor benefit under
				subsection (a), the surviving spouse shall be ineligible for the benefit
				effective as of the first day of the first month after the date of the
				surviving spouse's death.
										(2)(A)In the event a
				surviving spouse being paid a supplemental survivor benefit under subsection
				(a) remarries before reaching the age of 55, the surviving spouse shall be
				ineligible for the benefit effective as of the first day of the first month
				after the date of the surviving spouse's remarriage.
											(B)If the remarriage of a surviving
				spouse covered by subparagraph (A) is terminated by the death of the surviving
				spouses's spouse, annulment, or divorce, the eligibility of the surviving
				spouse for the benefit shall recommence effective as of the first day of the
				first month after the date on which the remarriage is so terminated.
											(3)A surviving spouse who is otherwise
				eligible for payment of more than one supplemental survivor benefit under
				subsection (a) based on marriages to more than one covered veteran shall elect
				which marriage shall entitle the surviving spouse to payment of the benefit for
				purposes of this chapter. Any election under this paragraph is
				irrevocable.
										(c)Eligibility of
				surviving children(1)In the event the
				surviving spouse of a veteran becomes ineligible for payment of a supplemental
				survivor benefit under subsection (b), the surviving children of the veteran
				shall become eligible for the benefit effective as of the first day of the
				first month after the date in which the surviving spouse becomes so
				ineligible.
										(2)In the event the surviving spouse of
				a veteran becomes re-eligible for payment of a supplemental survivor benefit
				under subsection (b)(2)(B), the surviving children of the veteran shall be
				ineligible for the benefit effective as of the first day of the first month
				after the date in which the surviving spouse becomes so re-eligible.
										(3)In the event of the death of a
				surviving child being paid a supplemental survivor benefit, the surviving child
				shall be ineligible for the benefit effective as of the first day of the first
				month after the surviving child's death, and the payment of the benefit to the
				remaining surviving children (if any) of the veteran concerned shall be
				adjusted accordingly effective as of that day.
										1404.Reduction of
				compensation; termination of reduction
									(a)Reduction of
				compensationEffective as of the effective date of an election of
				a covered veteran under section 1402 of this title to provide a monthly
				supplemental survivor benefit under this chapter (as determined in accordance
				with applicable provisions of section 1402 of this title), the amount of
				monthly compensation for service-connected disability otherwise payable to the
				veteran under section 1203(a) of this title shall be reduced by an amount equal
				to 6.5 percent of the amount of such monthly compensation.
									(b)Termination of
				reduction in connection with benefit for surviving spouse(1)In the case of a covered veteran who has
				elected to provide a supplemental survivor benefit under this chapter to the
				surviving spouse of the veteran, the reduction required by subsection (a) shall
				terminate effective as of the first day of the first month after—
											(A)the death of the spouse;
											(B)the revocation of the eligibility of
				the spouse for the benefit under section 1402(e) of this title; or
											(C)the dissolution of the veteran's
				marriage to the spouse through annulment or divorce.
											(2)If after the reduction required by
				subsection (a) is terminated under paragraph (1)(C) a veteran elects under
				section 1402(d) of this title to provide the benefit to the surviving spouse of
				the remarriage covered by such section 1402(d), the reduction required by
				subsection (a) shall recommence effective as of the first day of the first
				month after the date of the remarriage, and shall be subject to subsequent
				termination in accordance with paragraph (1).
										(c)Termination of
				reduction in connection with benefit for surviving childrenIn
				the case of a covered veteran who has elected to provide a supplemental
				survivor benefit under this chapter to the surviving children of the veteran,
				the reduction required by subsection (a) shall terminate effective as of the
				first day of the first month after—
										(1)the date of death
				of the last child of the veteran; or
										(2)the date on which
				the last of the children of the veteran is no longer treatable as a child under
				section 101 of this title.
										(d)Limitation on
				number of months subject to reductionThe total number of months
				for which the monthly compensation of a covered veteran is reduced under
				subsection (a) may not exceed 360 months.
									1405.Offset for
				dependency and indemnity compensation
									(a)In
				generalIf an individual
				eligible for payment of a monthly supplemental survivor benefit under this
				chapter based on the death of a covered veteran is or becomes entitled to
				dependency and indemnity compensation under chapter 13 of this title based on
				the death of the veteran, the amount of the supplemental survivor benefit paid
				the individual under this chapter for a month is the amount of the benefit
				otherwise payable to the individual under section 1403 of this title for that
				month minus the amount of the dependency and indemnity compensation so payable
				to the individual for that month.
									(b)Effective
				dateThe reduction of benefit of an individual required by
				subsection (a) shall be effective as of the date of the commencement of the
				payment of dependency and indemnity compensation to the individual under
				chapter 13 of this title.
									(c)Reimbursement
				of reduction in compensation(1)If as a result of
				subsection (a) no benefit otherwise payable to an individual under section 1403
				of this title with respect to a covered veteran is payable to the individual
				under this chapter, an amount shall be paid to the individual equal to the
				aggregate amount of the reduction under section 1404(a) of this title of the
				monthly compensation otherwise payable to the veteran.
										(2)If as a result of subsection (a) the
				amount of monthly benefit otherwise payable to an individual under section 1403
				of this title with respect to a covered veteran is reduced (other than to
				zero), an amount shall be paid to the individual equal to—
											(A)the aggregate amount of the reduction
				under section 1404(a) of this title of the monthly compensation otherwise
				payable to the veteran; multiplied by
											(B)a number equal to 1 minus an amount
				equal to the fraction—
												(i)whose numerator is the amount of
				the monthly benefit payable to the individual under section 1403 of this title
				as a result of the reduction under subsection (a); and
												(ii)whose denominator is the amount of
				the monthly benefit otherwise payable to the individual under section 1403 of
				this title without regard to the reduction under subsection (a).
												(3)Any amount payable under this
				subsection shall be paid, at the election of the Secretary, in a lump sum or in
				such installments as the Secretary shall specify for purposes of this
				subsection.
										.
					(2)Clerical
			 amendmentsThe tables of chapters at the beginning of title 38,
			 United States Code, and the beginning of part II of such title, as amended by
			 section 207(b) of this Act, are each further amended by inserting after the
			 item relating to chapter 13 the following new item:
						
							
								14.Supplemental survivor benefit for survivors of veterans retired
				  for disability after implementation of enhanced Department of Veterans Affairs
				  disability compensation
				  system1401
							
							.
					(b)Effective
			 dateExcept as provided in subsection (c), this section and the
			 amendments made by this section shall take effect, if at all, on the effective
			 date of the implementation of the enhanced Department of Veterans Affairs
			 disability compensation system as determined in accordance with section
			 206.
				(c)Anticipation of
			 implementationThe Secretary of Veterans Affairs shall take
			 appropriate actions to ensure that the amendments made by this section are
			 implementable on the effective date described in subsection (b) in the event of
			 the implementation of the enhanced Department of Veterans Affairs disability
			 compensation system on that date.
				
